Citation Nr: 1617193	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980, and from March 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran initially filed a claim to establish service connection for schizophrenia. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

The Board also notes that the Veteran properly withdrew his request for a videoconference hearing in March 2013. See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A September 2003 rating decision continued the previous denial of service connection for schizophrenia on the basis that no new and material evidence had been submitted. 

2. The Veteran did not file a Notice of Disagreement (NOD) to the September 2003 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3. The evidence received since the time of the final September 2003 decision is new relates to an unestablished fact necessary to substantiate the claim.

4. The evidence of record indicates that a VA examination is warranted at this time.  


CONCLUSIONS OF LAW

1. The September 2003 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was first remanded by the Board in September 2014 to allow for additional development. Specifically, the Veteran had previously contended that there was a clear and unmistakable error (CUE) in a June 1987 rating decision, which denied the Veteran's claim for entitlement to service connection for schizophrenia. However, the Veteran's CUE claim was never adjudicated. As such, the RO was instructed to adjudicate the claim. The RO was then instructed to inform the Veteran and his representative of the decision, and to provide sufficient opportunity for the Veteran to initiate an appeal, should he so choose. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Board finds that the AOJ has substantially complied with its September 2014 remand directives. The Veteran's CUE claim was adjudicated in a February 2015 rating decision, and the Veteran and his representative were informed of this decision that same month. In April 2016, the Veteran's representative identified the service connection claim as the only matter on appeal. As such, the Board additionally notes that the CUE matter is not before the Board at this time. 

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, claimed as schizophrenia.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A (f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Here, the Veteran filed a claim for entitlement to service connection for schizophrenia in April 2003. This claim was denied in a September 2003 rating decision. The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the September 2003 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In June 2008, the Veteran filed a petition to reopen his claim for service connection. A June 2009 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. As a result, the RO confirmed and continued the previous denial of the claim.

However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the September 2003 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the September 2003 rating decision includes: VA treatment records dated February 2001 to September 2004, April 2005 to April 2007, August 2007 to October 2008, and November 2010 to January 2011; private treatment records dated March 1997 to July 1997, August 2003, and January 2007; incarceration medical records dated April 1992 to April 1998; lay statements from the Veteran dated April 2004, September 2004, January 2005, June 2008, September 2008, July 2009, and February 2010; additional third party lay statements dated January 2005; statements from the Veteran's representative dated September 2010, June 2014, and April 2016; and records provided by the Social Security Administration (SSA) in November 2008. These submissions qualify as new evidence because they were not of record at the time of the September 2003 rating decision.

Further, the Board finds that this evidence raises the necessity of obtaining a VA examination for the reasons set forth below. Thus, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder has been received in this case, and the claim is reopened. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117 (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia, is reopened, and to that extent only, the appeal is granted.


REMAND

At the outset, the Board notes that the Veteran has lived at several different locations throughout the pendency of this claim. In the most recent statement of record, submitted in February 2010, the Veteran requested that all materials be mailed to a P.O. Box in Miami, Florida. However, a January 2016 letter was mailed to the Veteran at an address in Olympia, Washington. As it is imperative that VA be able to contact the Veteran regarding the status of this claim, his current mailing address must be verified at this time.

Further, the Board notes that the Veteran has not undergone VA psychiatric examination. Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted. Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. There must also be evidence establishing that an event, injury, or disease occurred during service. Id.

In applying these standards to the Veteran's case, the Board finds that a VA psychiatric examination is warranted at this time. The claims file indicates that the Veteran has been diagnosed with a number of psychiatric disorders over the years, including schizophrenia, multiple substance abuse, psychosis, paranoid delusional disorder, and antisocial personality disorder. Further, the Veteran has repeatedly reported persistent or recurrent psychiatric symptoms, including anxiety, confusion, paranoia, depression, delusions, hallucinations, and impaired memory. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). The Veteran has periodically been placed on a variety of medications to assist with managing such symptoms, and has been hospitalized on numerous occasions. 

Further, the record contains evidence of a related in-service event. The Veteran's service personnel records indicate that he was hospitalized between May 1986 and June 1986 for a psychiatric episode involving auditory hallucinations and paranoia. As a result, the Veteran was discharged from active duty due to a disability. In a statement dated June 2014, the Veteran's representative indicated that the Veteran experienced significant anxiety as a result of his rigorous Coast Guard training, during which his psychiatric symptoms began to manifest. 

However, the Board finds that there is insufficient medical evidence of record to make a determination regarding service connection. To date, there is only one nexus opinion of record. In an April 1986 Patient's Statement Regarding the Findings of the Medical Board, it was recommended that the Veteran was not fit for duty because of a physical disability that existed prior to enlistment and was not aggravated by a period of military service. However, this opinion is not accompanied by any rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). As such, a remand is warranted such that a VA examiner may offer a fully articulated nexus opinion. 

Further, the Board would benefit from additional clarification regarding the Veteran's current diagnosis and the possible role of his known substance abuse in causing or aggravating the Veteran's reported symptoms. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from January 2011 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran and his representative to confirm his current address. VA's records must be updated to reflect the Veteran's current address. All efforts to confirm the Veteran's address must be documented in the record.

3. Thereafter, schedule the Veteran for a VA psychiatric examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. Review of the claims file should be noted in the examination report. All necessary tests and studies should be conducted. The examiner should address the following: 
	
a. Identify all applicable psychiatric disorders.

b. With respect to each diagnosed psychiatric disorder, opine whether it is at least as likely as not (50 percent probability or more) that the disorder began in service; was caused by service; is otherwise related to service; or, in the case of psychoses, manifested within one year of discharge from service.

In providing the requested opinions, the VA examiner should also address the possible relationship between the Veteran's reported symptoms and his history of substance abuse. 

A complete rationale must be provided for any opinion offered.

 If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

4. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


